DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a sliding assemblage of vehicle attachment hooks” of claim 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “234” has been used to designate both a brightly colored O-ring and a flat vertical pin safety stop.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected because reference character “234” has been used to designate both a brightly colored O-ring and a flat vertical pin safety stop (para[0067]).  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for claimed limitation, “a strut head pivotally coupled to an upper end of the first tubular member” have been provided.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“telescopic position” in lien 8 should be corrected as --a telescopic position--.
“a second beveled surface opposite the aperture from the first load-bearing surface first” in lines 10-12 should be corrected as --a second beveled surface opposite [[the aperture]] from the first load-bearing [[first]]--.  
“telescopic position” in line 15-16 should be corrected as --the telescopic position--.
“the tubular members” in line 20 should be corrected as --the first and second tubular members--. 
“the pins” in line 21 should be corrected as --the opposing pins--.
“corresponding second beveled surfaces” in line 25 should be corrected as --corresponding ones of the second beveled surfaces--. 
“the pins” in line 26 should be corrected as --the opposing pins--.
“the pins” in line 28 should be corrected as --the opposing pins--.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
“each respective support tube” in line 4 should be corrected as --each respective ramped support tube--.
“a compressive load” in line 7 should be corrected as --[[a]]the compressive load--.
“pair of apertures” in line 10 should be corrected as --the pair of apertures--.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:
“the tubular members” in line 2 should be corrected as --the first and second tubular members--.
“a compressive load” in line 2 should be corrected as --[[a]]the compressive load--.
“respective apertures” in line 3 should be corrected as --the respective pair of apertures--.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “the strap assembly” in lines 2-3 should be corrected as --the ratchet strap assembly--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: 
“strut head” in line 2 should be corrected as --a strut head--. 
“base” in line 4 should be corrected as --the base--.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:
“second tubular member” in lines 1-2 should be corrected as --the second tubular member--. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:
“the outer peripheral surface” in lines 2-3 should be corrected as --the [[outer]]exterior peripheral surface--.
“overextension indicator” in line 3 should be corrected as --the overextension indicator--.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:
“telescopic position” in line 8 should be corrected as --a telescopic position--.
“a second beveled surface opposite the aperture from the first load-bearing surface first” in lines 10-12 should be corrected as --a second beveled surface opposite [[the aperture]] from the first load-bearing [[first]]--.
“telescopic position” in line 15-16 should be corrected as --the telescopic position--.
“the tubular members” in line 20 should be corrected as --the first and second tubular members--. 
“the pins” in line 21 should be corrected as --the opposing 
“corresponding second beveled surfaces” in line 25 should be corrected as --corresponding ones of the second beveled surfaces--. 
“the pins” in line 26 should be corrected as --the opposing pins--.
“the pins” in line 28 should be corrected as --the opposing pins--.
“the flat load bearing surface” in lines 30-31 should be corrected as --the flat load-bearing surface--.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
“each respective support tube” in line 4 should be corrected as --each respective ramped support tube--.
“a compressive load” in line 7 should be corrected as --[[a]]the compressive load--.
“pair of apertures” in line 10 should be corrected as --the pair of apertures--.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:
“the tubular members” in line 2 should be corrected as --the first and second tubular members--.
“a compressive load” in line 2 should be corrected as --[[a]]the compressive load--.
“respective apertures” in line 3 should be corrected as --the respective pair of apertures--.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “the strap assembly” in lines 2-3 should be corrected as --the ratchet --. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: 
“strut head” in line 2 should be corrected as --a strut head--. 
“base” in line 4 should be corrected as --the base--.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:
“second tubular member” in line 2 should be corrected as --the second tubular member--. Appropriate correction is required.
Claim 21 is objected to because of the following informalities:
“the outer peripheral surface” in lines 2-3 should be corrected as --the [[outer]]exterior peripheral surface--.
“overextension indicator” in line 3 should be corrected as --the overextension indicator--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites “a first load-bearing surface substantially perpendicular to the exterior peripheral surface of the first tubular member” in lines 9-10. However, the scope of the claim is indefinite because it is not clear to what extent the term “substantially perpendicular” can be interpreted as being perpendicular. For examination purposes, upon review of the originally filed drawings (i.e. figures 14-17), “substantially perpendicular” is interpreted as being perpendicular, but covering any tolerances occurring during manufacturing/assembly. 
Claim 2:
Claim 2 recites “the spring pins” in line 5. However, the scope of the claim is indefinite. It is noted that there is only one spring pin connecting the opposing pins. It is not clear whether “the spring pins” in line 5 should be “the spring pin” or “the opposing pins”. For examination purposes, “the spring pins” in line 5 is interpreted as --the [[spring]]opposing pins--.
Claim 5:
Claim 5 recites “the first tube” in line 4 and line 7. However, the scope of the claim is indefinite because it is not clear whether “the first tube” refers to “the first tubular member” or “the ramped support tube”. For examination purposes, “the first tube” is interpreted as --the first [[tube]]tubular member--.
Claim 6:
Claim 6 recites “support tubes” in line 1. However, the scope of the claim is indefinite because it is not clear whether “support tubes” refer to “ramped support tubes” recited in claim 3 (which upon claim 6 depends) or if they are separate and distinct from each other. For examination purposes, “support tubes” is interpreted as --the ramped 
Claim 6 recites “the second tube” in line 3. However, the scope of the claim is indefinite because it is not clear whether “the second tube” refers to “the second tubular member” or if they are separate and distinct from each other. For examination purposes, “the second tube” is interpreted as --the second [[tube]]tubular member--.
Claim 8:
Claim 8 recites the limitation "the top of the first tubular member" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the top of the first tubular member” is interpreted as --[[the]]a top of the first tubular member--.
Claim 12:
Claim 12 recites “a first load-bearing surface substantially perpendicular to the exterior peripheral surface of the first tubular member” in lines 9-10. However, the scope of the claim is indefinite because it is not clear to what extent the term “substantially perpendicular” can be interpreted as being perpendicular. For examination purposes, upon review of the originally filed drawings (i.e. figures 14-17), “substantially perpendicular” is interpreted as being perpendicular, but covering any tolerances occurring during manufacturing/assembly. 
Claim 13:
Claim 13 recites “the spring pins” in line 5. However, the scope of the claim is indefinite. It is noted that there is only one spring pin connecting the opposing pins. It is not clear whether “the spring pins” in line 5 should be “the spring pin” or “the opposing pins”. For examination purposes, “the spring pins” in line 5 is interpreted as --the [[spring]]opposing pins--.
Claim 16:
Claim 16 recites “the first tube” in line 4 and line 7. However, the scope of the claim is indefinite because it is not clear whether “the first tube” refers to “the first tubular member” or “the ramped support tube”. For examination purposes, “the first tube” is interpreted as --the first [[tube]]tubular member--.
Claim 17:
Claim 17 recites “support tubes” in line 1. However, the scope of the claim is indefinite because it is not clear whether “support tubes” refer to “ramped support tubes” recited in claim 3 (which upon claim 6 depends) or if they are separate and distinct from each other. For examination purposes, “support tubes” is interpreted as --the ramped support tubes--.
Claim 17 recites “the second tube” in line 3. However, the scope of the claim is indefinite because it is not clear whether “the second tube” refers to “the second tubular member” or if they are separate and distinct from each other. For examination purposes, “the second tube” is interpreted as --the second [[tube]]tubular member--.
Claim 18:
Claim 18 recites the limitation "the top of the first tubular member" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the top of the first tubular member” is interpreted as --[[the]]a top of the first tubular member--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US 8,113,479 B1) in view of Baxter et al (5,423,518), Duda (4,602,890), Clement (1,732,081), and White (4,842,311).
Regarding claim 1, as seen in figs 1-3, O’Connell (‘479) discloses a telescoping stabilization system, the system comprising: 
a first tubular member 92 (col.4 lines63-64) having an exterior peripheral surface (fig2); 
a second tubular member 52 (col.4 lines62-63) having an exterior peripheral surface (fig2); 
wherein the first tubular member 92 is slideably engaged within the second tubular member 52 (col.4 lines63-65); 
a plurality of spaced-apart pairs of apertures 110 (col.5 lines55-56) extending through two opposing surfaces (col.5 lines56-60) of the first tubular member 92 for fixing the first tubular member 92 in a telescopic position relative to the second tubular member 52 (col.5 line64-col.6 line6); 
a pin 84 (col.5 lines62-63) configured to slideably engage a pair of the spaced-apart pair of apertures 110 to fix the first tubular member 92 in the telescopic position relative to the second tubular member 52 (fig3, col.5 line64-col.6 line6).
However, O’Connell does not explicitly disclose further structural limitations of the apertures and a use of a pair of opposing pins instead of one pin 84.

As seen in figs 4-6, Duda (‘890) teaches a use of a plurality of apertures 17 (col.2 lines43-44) on an inner tubular member 15 (ocl.2 line40) and a pin 30 (col.3 line4) configured to slideably engage the aperture 17 (figs5-6) to fix the inner tubular member 15 in a telescopic position relative to an outer tubular member 11 (fig4), 
wherein each of the apertures 17 has a first load-bearing surface 19 (fig5, col.2 lines46-47) substantially perpendicular to an exterior peripheral surface 16 (fig5) of the inner tubular member 15 (fig5), and a second beveled surface 18 (col.2 line46; fig5) opposite from the first load-bearing surface 19 (fig5), the second beveled surface 18 disposed at an angle with respect to the exterior peripheral surface 16 of the inner tubular member 15 (fig5); 
the pin 30 being axially biased to slide inward into the aperture 17 (vis a spring 37; abstract, “a spring urges the latch member to its latching position”); 
wherein the pin 30 has a load-bearing surface (a bottom surface in contact with the first load-bearing surface 19; fig5) to engage the first load-bearing surface 19 of one of the apertures 17 to support a compressive load on the inner and outer tubular members 15,11 while restricting rotation and withdrawal of the pin 30 while under load (col.3 lines40-46); and 
wherein the pin 30 has a beveled plane 33 (col.3 line8) on a surface of the pin 30 opposing the load-bearing surface (fig5) such that upon a tensile load applied to the inner and outer tubular members 15,11 the beveled plane 33 of the pin 30 slideably engage corresponding one of the second beveled surfaces 18 of the apertures 17 to force the pin 30 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Connell to use an aperture with a first load-bearing surface and a second beveled surface, a pin with a load-bearing surface and a beveled plane, as taught by Duda, for the purpose of providing a camming latching mechanism for easier locking and unlocking of a pin from an aperture.
It is noted that Duda teaches the use of the second beveled surface 18 of the aperture 17 and the beveled plane 33 of the pin 30 for the inner tubular member 15 to be retracted into the outer tubular member 11 without manually operating the pin 30 instead of for the inner tubular member 15 to be extended out of the second tubular member 11. 
As seen in fig2, Clement (‘081) teaches a use of a camming latching mechanism (fig2; a beveled surface of an aperture 9 of an inner member 8, a beveled plane of a pin 10) for extending the inner member 8 out of a second tubular member 7 without manually operating the pin 10 (fig2; lines41-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the direction and position of the second beveled surface and the beveled plane of Duda, to be in an opposite direction, as taught by Clement, to apply the camming latching mechanism when lifting the inner tubular member instead of retracting the inner tubular member. It is also noted that one of ordinary skill in the art before the effective filing date of the claimed invention would understand that such modification is a mere reversing a direction and position of parts.
White (‘311) teaches that it is known to use a load-bearing surface that is flat (col.3 line26) for preventing unwanted retraction of an inner member by providing an interference of the flat load-bearing surface 15 with an aperture (col.3 lines19-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 2, the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 1, wherein the opposing pins 33,35 (Baxter et al) are coupled to each other via a u-shaped spring pin 37 (Baxter et al, col.4 lines48-49); and wherein the spring pin 37 is sized to load the opposing pins 33,35 (Baxter et al) axially inward from the second tubular member 52 (O’Connell) to generate said axial bias of the opposing pins 33,35 (Baxter et al) into the pair of apertures (110 - O’Connell; 19,23 - Baxter et al).
Regarding claim 3, the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 2. Baxter et al further teaches wherein the opposing pins 33,35 are each housed within respective ramped support tubes 29,31 (col.4 lines62-63; figs2, 7,9) such that the opposing pins 33,35 pass through opposing surfaces of the second tubular member and are free to rotate within each respective ramped support tubes 29,31; and wherein manual rotation of the spring pin 37 while the first and second tubular members are not under the compressive load affects a simultaneous rotation of the opposing pins 33,35 and engagement of the spring pin 37 on respective ramps 49 (col.5 line15, figs3-4, 7-9) on the ramped support tubes 29,31 to retract the opposing pins 33,35 outward from the first tubular member and the pair of apertures 19,23 (col.5 lines12-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of O’Connell, Baxter et al, Duda, Clement, and White to use ramped support tubes for pins, as taught by Baxter et al, for the purpose of manually retracting opposing pins out of apertures (col.5 lines12-20).
Regarding claim 4, the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 3, wherein the spring pin 37 (Baxter et al) is restrained from 
Regarding claim 5, the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 3, however, does not explicitly teach a use of an axially-located, color-coded indicator on each of the opposing pins. It is noted that O’Connell discloses a use of an axially-located, color-coded indicator 118 (col.10 line27) on the first tubular member 92 indicating an unsafe condition (col.10 lines27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Connell to add an axially-located, color-coded indicator on a pin, for the purpose of indicating an unsafe condition of pins.
Regarding claim 9, the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 1. O’Connell further discloses a base 20 (col.4 lines29-30) pivotally (via a pin 74, fig1,9) coupled to a lower end of the second tubular member 52 (figs1,3) and a strut head 172 (col.8 line3) pivotally coupled (col.11 lines6-7, “rotates”) to an upper end of the first tubular member 92 (via an element 122, fig3), the compressive load configured to be exerted on the first and second tubular members 92,52 through the strut head 172 and the base 20.
Regarding claim 10, the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 1. O’Connell further discloses wherein the first tubular member 92 and the second tubular member 52 both having a substantially rectangular cross-section (fig2), the second tubular member 52 having an interior peripheral surface sized to receive the exterior peripheral surface of the first tubular member 92 (col.4 lines62-65; figs2-3).
Regarding claim 11, the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 1. O’Connell further discloses at least one color-coded overextension indicator 118 (col.10 lines26-27) disposed on the exterior peripheral surface of .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Connell (US 8,113,479 B1), Baxter et al (5,423,518), Duda (4,602,890), Clement (1,732,081), and White (4,842,311) in further view of Alanko (US 2013/0092890 A1).
Regarding claim 6¸ the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 3, however, does not explicitly teach a use of pin support plates of the ramped support tubes. As seen in fig 1, Alanko (‘890) teaches a use of pin support plates 82,84 (para[0032]) for ramped support tubes 79,80 (para[0032]) to be fixedly attached to a tubular member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of O’Connell, Baxter et al, Duda, Clement, and White to use pin support plates, as taught by Alanko, for the purpose of fixedly attaching ramped support tubes to a tubular member.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Connell (US 8,113,479 B1), Baxter et al (5,423,518), Duda (4,602,890), Clement (1,732,081), and White (4,842,311) in further view of Pasto et al (US 8,814,142).
Regarding claim 8¸ the combination of O’Connell, Baxter et al, Duda, Clement, and White teaches the system of claim 1. O’Connell further discloses a use of a ratchet strap assembly (col.11 line4, lines15-33) and a strut head assembly 172 (col.8 line3) that is removably affixed to a top of the first tubular member 92 (via an element 122, fig3), however, does not explicitly disclose further limitations of the ratchet strap assembly. As seen in fig1, Pasto et al (‘142) teaches a use of a ratchet strap assembly (col.8 lines12-16) attached to an .



Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. All the dependent claims of claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or claim objection set forth in this Office action and claim 12 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and claim 1 (which upon claim 7 depends) is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claims 7 and 12 not found was a use of a vertical transition face forming a stop of each of the opposing pins, wherein the said stop is configured to engage the exterior peripheral surface of the first tubular member to prevent the respective opposing pin from over extension into the first tubular member; in combination with the limitations set forth in claims 7 and 12 of the instant invention respectively.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723